*299Opinion of the Court by
Chief Justice Hobson—
Overruling motion for immediate issual of mandate.
Since the decision in Nelson v. Com., 94 Ky., 594, and Powers v. Com., 114 Ky., 237, Section 360 of the Criminal Code has been amended, so as to place the issuing of the mandate of this court in criminal and civil cases on the same plane, and under the present statute no mandate shall issue until after thirty days after the decision is rendered, unless the court in delay cases otherwise direct.
The motion for the immediate issue of the mandate herein must, therefore, be overruled, no cause being shown and the appellee not consenting thereto.
Motion overruled.